Citation Nr: 0821124	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for tinea crura of the groin (claimed as a skin 
disorder).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975 and on Active Duty for Training from August 
1978 to April 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for the claimed 
skin disorder and which continued an earlier rating 
determination from June 2004 denying entitlement to service 
connection for PTSD.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In a June 2004 rating decision the RO denied a claim of 
entitlement to service connection for tinea crura, groin; the 
veteran did not appeal after being notified of that decision, 
and that decision is final.

3.  Evidence received since the last adverse rating decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial and raises a 
reasonable possibility of substantiating the claim.

4.  Chronic tinea crura of the groin (claimed as a skin 
disorder) was not present in or shown to be otherwise related 
to military service. 

5. The veteran does not have PTSD that developed as a 
consequence of stressors experienced in military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for tinea crura of 
the groin (claimed as a skin disorder) is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Tinea crura of the groin (claimed as a skin disorder) was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  It appears that the veteran was accorded 
complete VCAA notice as contemplated in Kent even though the 
notice in this case was provided in August 2004 and preceded 
that decision.  Moreover, inasmuch as the claim is being 
reopened, there is no prejudice to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Although such notice was provided in March 2006, the 
record does not reflect that the veteran was provided with 
such notice prior to the last adjudication of the claim by 
the RO.  Nevertheless, as the Board's decision herein denies 
the appellant's claim, no disability rating or effective date 
is being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

The Board observes that the record includes a copy of a 
November 2003 decision by an administrative law judge 
granting the veteran Social Security Disability Insurance 
benefits. This decision indicates that the veteran's medical 
conditions included "anxiety/a post-traumatic stress 
disorder". Although the medical records upon which the 
November 2003 decision was based are not part of the record, 
it is clear to the Board that he has received all of his 
psychiatric treatment at a VA facility. As copies of VA 
treatment records are on file, a remand for additional 
medical records is unnecessary.   


Tinea crura of the groin (claimed as a skin disorder)

New and Material Evidence

In a March 1994 rating decision the RO denied a claim for 
entitlement to service connection for tinea crura, groin, 
based upon a finding that there was insufficient evidence to 
establish a linkage between the claimed disorder and service.  
The veteran sought to reopen the claim in June 2002, and, in 
December 2002, the RO determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for tinea crura.  He 
filed to reopen in August 2003, and, in June 2004, the RO 
reopened the claim, but the claim was denied on the merits 
because the disorder was not incurred or aggravated in 
service.  The veteran did not appeal any of the foregoing 
determinations and they have become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  The present appeal derives from a 
claim filed in July 2004.  

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board is mindful that subsequent to a VA examination and 
in the context of a Supplemental Statement of the Case of 
March 2006 the RO apparently determined that new and material 
evidence had been submitted; following that determination, 
the RO denied the claim because a nexus between the claimed 
disorder and service had not been demonstrated.  
Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

When the claim was previously denied, the record consisted of 
the veteran's service treatment records, which reflected a 
single treatment for a groin rash on August 21, 1975, 
assessed as a local skin irritation.  A separation medical 
examination of August 15, 1975 was afforded prior to the 
treatment for the rash and reported his skin as then normal.  
The Board additionally observes that after active service, in 
connection with enlistment medical examinations of September 
1976 and April 1981, the veteran denied any skin disorders 
and the veteran's skin was also reported as clinically normal 
at those times.  The record also included a VA examination of 
October 1993, at which time the veteran was diagnosed with 
probable tinea crura.   

In connection with the current claim, the veteran has 
submitted duplicate copies of the August 21, 1975 service 
treatment record and well as his assertions that the claimed 
disorder is related to service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim). 

The RO also afforded the veteran with a dermatology 
examination in February 2006, which provided an opinion as to 
the etiology of the veteran's skin disorder.  

The Board finds that the evidence added to the claims file 
since the last unappealed adverse rating decision relates to 
an unestablished fact necessary to substantiate the claim, 
that it is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and that it raises a reasonable 
possibility of substantiating the claim.  This evidence is 
the February 2006 examination which addresses whether there 
is a nexus of the claimed disorder to service.  The evidence 
is, therefore, "new and material" and the claim must be 
reopened.


Service Connection

As noted above, entitlement to service connection for tinea 
crura was adjudicated on the merits by the RO pursuant to the 
above referenced Supplemental Statement of the Case issued in 
March 2006.  Accordingly, there is no prejudice in the Board 
addressing the claim on the same basis.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

As noted above, the record reflects a single treatment of the 
veteran during service for a groin rash on August 21, 1975, 
at which time the disorder was assessed as a local skin 
irritation.  He was not prescribed any medication, was 
advised to use mild soap and not to scratch the area.  His 
previously afforded separation medical examination of August 
15, 1975 reported his skin as then normal.  Thereafter, in 
connection with enlistment medical examinations of September 
1976 and April 1981, the veteran denied any skin disorders, 
and the veteran's skin was also reported as clinically normal 
at those times.  The record also included a VA examination of 
October 1993, at which time the veteran was first diagnosed 
with probable tinea crura.  Although the veteran asserts 
continuity of treatment since service, the record does not 
show any treatment for that disorder prior to 1993.

The veteran was afforded a VA examination in February 2006.  
The VA examination was the product of a review of the claims 
file as well as a physical examination, including the 
veteran's reported history.  A full body examination was 
performed and produced a diagnosis of chronic tinea cruris 
and eczematous dermatitis.  The examiner noted that the 
veteran had been treated for fungal infections off and on in 
the past.  The examiner indicated that tinea infections are 
not totally curable unless properly treated and can recur in 
some individuals.  Significantly, however, the examiner did 
not conclude that the veteran's episode in August 1975 
constituted such a tinea infection.  Moreover, despite that 
the veteran may be prone to such infections, the examiner 
also concluded that it was unlikely that the current findings 
were directly related to his infection/original diagnosis in 
1975.

Service treatment records do not provide a diagnosis of tinea 
crura.  In addition to the February 2006 examination, the 
September 1976 and April 1981 entrance examinations fail to 
show any skin disorder whatsoever.  The first diagnosis of 
tinea crura is from October 1993, many years after service.  
The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  

The evidence fails to demonstrate a relationship between the 
veteran's current skin disorder and his military service.  
After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").


PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

In the present case, a review of the record reveals that the 
veteran has received treatment at a VA mental health clinic 
since 2002 for a psychiatric condition diagnosed as PTSD and 
substance abuse.  Although PTSD has been diagnosed, the 
veteran has failed to indicate any stressor underlying this 
diagnosis or provide any connection between his psychiatric 
condition and his military service. He had no service in 
Vietnam, but rather was stationed in Korea. Again, he has not 
related any stressor that may have resulted in PTSD that he 
experienced in Korea or in the United States during his tours 
of active duty. According, the Board finds that the veteran 
does not have PTSD that developed as a consequence of 
stressors experienced in military service. 
   








ORDER

The veteran's claim of entitlement to service connection for 
tinea crura, groin is reopened and to this extent, the appeal 
is granted. 

Service connection for tinea crura, groin is denied. 

Service connection for PTSD is denied. 





______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


